Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 17008309 on 8/31/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for monitoring a relationship. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of  displaying, to a first user, one or more metrics associated with the relationship between the first user and a second user;
transmitting, to a remote server, the one or more metrics;
receiving, from the remote server, at least one message, wherein the remote server is operable to generate the at least one message based on the one or more metrics; displaying a reminder message to the first user..
The claimed system simply describes series of steps for monitoring a relationship . These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using
one or more processor and one or more memory and digital resource to perform the steps. The server in the steps is recited at a high level of generality, i.e., as a generic server performing a generic computer function of processing data. This generic server limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the server at each step of the process performs purely generic computer 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 8 and 15.  Furthermore, the dependent claims 2-7, 9-14, 16-20 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 2-7, 9-14, 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered 
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what component is transmitting, receiving, and displaying the particular content in the claim. For the furthering of prosecution it can be any component can complete these steps.

Regarding claims 15, it is unclear what the limitation “receiving, from a mobile application via a first secure connection or a remote server via a second secure connection, one or more metrics associated with the relationship between a first user and a second user means because it is unclear what component the first secure connection would be connected to.” For the furthering of prosecution it can be any component can complete these steps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Abrahams (U.S. Patent App Pub 20130325503).

Regarding claim 1,
Abrahams teaches a method for monitoring a relationship, comprising: displaying, to a first user, one or more metrics associated with the relationship between the first user and a second user; transmitting, to a remote server, the one or more metrics; (See paragraphs 52-53, 74,  figure 1, 6,  Abrahams teaches healthcare professional 1 has a display of communicating with other healthcare professionals and subsystem sends confirmation message)
receiving, from the remote server, at least one message, wherein the remote server is operable to generate the at least one message based on the one or more metrics, and (See paragraphs 52-53, 74, figure 1, 6,  Abrahams teaches a subsystem sends confirmation message after a healthcare person communicates with another)
wherein the at least one message comprises an activity or an engagement for the first user and the second user; and (See paragraphs 52-53, 74,  figure 1, 6,  Abrahams teaches a message going to a first and second party of a communication)
displaying, upon a determination that the activity or the engagement has not been performed, a reminder message to the first user. (See paragraphs 52-53, 74, figure 1, 6,  Abrahams teaches a notification and reminder are sent to the user when a message is sent and that a new message is in the inbox which is new and therefore not been engaged with)

	Regarding claim 2,
(See paragraphs 52-53, figure 1, 6,  Abrahams teaches a subsystem sends confirmation message after a healthcare person communicates with another/ communication metric)

	Regarding claim 3,
Abrahams teaches the method of claim 2, the one or more metrics are generated based on feedback from the first user and the second user. (See paragraphs 98, 52, 75, Abrahams teaches the metrics of communications related to feedback of one of the users)

	Regarding claim 4,
Abrahams teaches the method of claim 1, wherein the activity or the engagement comprises dealing with a difficult relationship topic, gauging a current health of the relationship, and encouraging a performance of an action that is meaningful to either the first user or the second user. (See paragraphs 74-75, Abrahams teaches tracking referral process of other doctors with specialties and track frequent referrals)

	Regarding claim 5,
Abrahams teaches the method of claim 4, wherein the performance of the action by the first user is used to incentivize the second user to perform a reciprocal action. (See paragraphs 74-75, Abrahams teaches tracking referral process of other doctors with specialties)

	Regarding claim 7,
Abrahams teaches the method of claim 1, further comprising: tracking a performance of the activity or the engagement; and updating, based on the tracking, the one or more metrics. (See paragraphs 74-75, Abrahams teaches tracking referral process of other doctors with specialties)

	Regarding claim 8,
Abrahams teaches a method for monitoring a relationship, comprising: (See paragraphs 52-53, 74,  figure 1, 6,  Abrahams teaches healthcare professional 1 has a display of communicating with other healthcare professionals and subsystem sends confirmation message and monitoring a relationship between users)
tracking, based on a mobile application being used by a first user and a second user, one or more metrics associated with the relationship between the first user and the second user; (See paragraphs 52-53, 11, figure 1, 6,  Abrahams teaches a subsystem sends confirmation message after a healthcare person communicates with another, mobile tracking application)
generating, based on the one or more metrics, at least one message; and  (See paragraphs 52-53, 74,  figure 1, 6,  Abrahams teaches a message going to a first and second party of a communication based on metrics)
(See paragraphs 52-53, 74,  figure 1, 6,  Abrahams teaches a message sending to a first and second party of a communication)

	Regarding claim 9,
Abrahams teaches the method of claim 8, wherein the one or more metrics comprise an intimacy metric, a communication metric, a trust metric, a conflict metric, and an overall relationship metric. (See paragraphs 52-53, figure 1, 6,  Abrahams teaches a subsystem sends confirmation message after a healthcare person communicates with another/ communication metric)

	Regarding claim 14,
Abrahams teaches the method of claim 8, wherein the mobile application comprises a photo acquisition and storage functionality, and wherein at least one of the one or more metrics is updated based on the photo acquisition and storage functionality. (See paragraphs 44, 32, Abrahams teaches an image acquisition stored for use)

	Regarding claim 15,
Abrahams teaches a method for monitoring a relationship, comprising: 
receiving, from a mobile application via a first secure connection or a remote server via a second secure connection, one or more metrics associated with the relationship between a first user and a second user; (See paragraphs 52-53, 74,  figure 1, 6,  Abrahams teaches healthcare professional 1 has a display of communicating with other healthcare professionals and subsystem sends confirmation message, paragraphs 6, 33, Abrahams teaches mobile app and a secured connection)
receiving, from the first user over the first secure connection, a first message; and (See paragraphs 51, 71, 46, Abrahams teaches a first message over a secured connection)
transmitting, to the first user, a second message, wherein the second message is operable to strengthen the relationship and is based on the one or more metrics and the first message. (See paragraphs 52-53, 74,  figure 1, 6,  Abrahams teaches a message going to a first and second party of a communication and builds the relationship between the people)

	Regarding claim 16,
Abrahams teaches the method of claim 15, wherein the second message is advise from a therapist. (See paragraphs 83, 82, Abrahams teaches a therapist being one of the users)

	Regarding claim 17,
Abrahams teaches the method of claim 16, wherein the second message is configured to be accessible only to the first user and not to the second user. (See paragraphs 44, 51, Abrahams teaches allowing secured data to only go to certain people and not others)

	Regarding claim 18,
Abrahams teaches the method of claim 16, wherein the second message comprises electronic protected health information (ePHI), and wherein transmitting the second message is in compliance with the Health Insurance Portability and Accountability Act (HIPAA).  (See paragraphs 45, 8, Abrahams teaches medical/ePHI information and HIPPA compliance)

	Regarding claim 19,
Abrahams teaches the method of claim 15, wherein the one or more metrics comprise an intimacy metric, a communication metric, a trust metric, a conflict metric, and an overall relationship metric. (See paragraphs 52-53, figure 1, 6,  Abrahams teaches a subsystem sends confirmation message after a healthcare person communicates with another/ communication metric)
	
	Regarding claim 20,
Abrahams teaches the method of claim 15, wherein the second message is further based on a history of the relationship over a predetermined time duration. (See paragraphs 32, 44, Abrahams teaches patient history and medical history over a period of time the have that history)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrahams (U.S. Patent App Pub 20130325503) in view of Shmunis  (U.S. Patent App Pub 20190007362).

	Regarding claim 6,
Abrahams teaches the method of claim 1.
Abrahams does not explicitly teach but Shmunis teaches wherein the reminder message is re-sent periodically upon a determination that the activity or the engagement still has not been performed. (See paragraphs 154, 434, 435, Shmunis teaches reminder sending until an engagement takes place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Shmunis with  Abrahams is that Shmunis the processor can achieve compatibility with calendaring and/or events scheduling features of other systems, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Shmunis)

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrahams (U.S. Patent App Pub 20130325503) in view of Haider  (U.S. Patent App Pub 20150142826).

	Regarding claim 10,
Abrahams teaches the method of claim 9.
Abrahams does not explicitly teach but Haider teaches further comprising: normalizing, based on one or more predetermined factors, the overall relationship metric to generate a normalized overall relationship metric, wherein the normalizing comprises adjusting the overall relationship metric based on inherent limitations associated with the one or more predetermined factors.  (See paragraphs 43, 44, Haider teaches normalizing marital status/relationship data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Haider with Abrahams because both deal with communications networks. The advantage of incorporating the above limitation(s) of Haider into Abrahams is that Haider teaches the method enables designing services so as to increase level of interaction and (See paragraphs [0003] - [0005], Haider)

	Regarding claim 11,
Abrahams and Haider teach the method of claim 10, wherein the one or more predetermined factors comprises at least one of an age, a salary, or a zip code of a residence of the first user or the second user. (See paragraphs 80, 81, Abrahams teaches zip code being a predetermined factor)

	Regarding claim 12,
Abrahams and Haider teach the method of claim 10, wherein the first user and the second user are in a marital relationship, or members of a sports team, or employees of a company. (See paragraphs 38,  Abrahams teaches the healthcare works are in the same field/ hospital) *this claim is a design choice claim. 

	Regarding claim 13,

Abrahams does not explicitly teach but Haider teaches wherein the relationship is a marital relationship, and wherein the one or more metrics comprise a score based on the Locke-Wallace Marital Adjustment Test (MAT), the Quality of Marriage Index (QMI), the Relationship Assessment Scale (RAS), or the Kansas Marital Satisfaction Scale (KMSS).  (See paragraph 3, 43, Haider teaches marital assessment, index) *this claim is a design choice claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Haider with Abrahams because both deal with communications networks. The advantage of incorporating the above limitation(s) of Haider into Abrahams is that Haider teaches the method enables designing services so as to increase level of interaction and engagement between partners through virtual online for improving overall quality of relationship. The method enables a cloud-based online platform to monitor, diagnose, and improve the quality of relationship between two individuals in a romantically linked relationship, and utilizing couple's relationship information so as to enable a practitioner to gain insights about the couple's relationship dynamics for enhancing delivery of counseling or therapy services. The method enables eliminating or minimizing system generated biases of partners for enabling the partners to be in the assessment of relationship, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Haider)

Conclusion
and located in the PTO-892 form. 
1. Douglass, U.S. Patent 9208284, teaches embodiments relate to integrating data collection and productivity applications with an EHR system. To integrate a patient's data collection application with the EHR system, an EHR server provides API calls to (i) retrieve patient information, (ii) post data to the patient's account, and (iii) post data to the medical professional's account. To integrate a medical professional's productivity application with the EHR system, an EHR server provides API calls to (i) retrieve practice information, (ii) retrieve patient information, and (iii) post data to the medical professional's account. Embodiments securely provide these APIs to third party providers.
2.Edson, U.S. Patent App Pub 20150242583, teaches an online medical program, systems, and methods for providing improved health care delivery, diagnosis, consultation, and treatment. The system involves the ability for a health care provider to prescribe medication. The system allows for transfer of medical information, records and data to health service providers and allows them access and evaluation of the information and/or data. Further the program allows for interactive audio, visual, data communication and storage of medical information between patient and health care provider in proprietary web based storage facilities. The system may allow for medical consultation with physicians for minor medical conditions while providing a cost-effective, convenient and medically acceptable alternative to an in person visit at an urgent care center or medical center, especially in the event of unavailability of a primary physician. The online medical system may be affiliated with health insurance groups such that the health insurance group may be responsible for payment for the consultations, treatments and other procedures incurred by the individual patient utilizing the online program and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NINOS DONABED/Primary Examiner, Art Unit 2444